Action by Margaret Weis to recover damages for personal injuries sustained as the result of a collision between an automobile owned and controlled by defendant Aspinwall, in which she was riding as a guest, and a motor truck owned and controlled by the corporate defendant; action by her husband to recover for expenses and loss of services. Judgment in favor of plaintiffs and against the corporate defendant, which appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ.